Judgment, Supreme Court, New York County (Jay Gold, J.), rendered November 8, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Credibility issues were properly considered by the jury and we see no reason to disturb its findings. Concur— Nardelli, J. P., Rubin, Tom and Mazzarelli, JJ.